Title: To James Madison from British Prisoners of War, ca. 25 May 1814
From: British Prisoners of War
To: Madison, James


        
          [ca. 25 May 1814]
        
        Pleas for to Tak Into Considaration theas few Lines that we have Now Wrote. Sirs our destresses is So Great that we are obliged for to Send this for to See our Selvs writed.
        Sirs on th 7th. of feby 1814 we was Captured In the Marchant Brig Rambler from Cape fransway Down To Saint thomas By the united States Brig Ratle Snak Capt Creighton our Vessel was Burnt and the prisseners Taken out. On the 22d feby Took one English privetear & one Marchant Vessel whare that we are Now mixed all To Geathe & put Into a Crimanel Gool Missery on the 28th. of Apl thare was 9 More Broot Into this place whoom ware Brout Into this place. Them Last Nam[ed] that was put Into this dolful place has Sarved the united States for Better then Six months & Now thay have Taken those men with the Rest of us & Cared us a bout 30 miles from wilmington down the River & Landed us upon an Island Whare that thay Say thay will Cautlash Every man & more then that tham 91

white men that was Taken In the Same Vessels that thay have let those men have the parole about the Town & we poore Coulerd men are kept on this dissalote Island for to Bee Treated all the Same as the worst of Brutes.
        Most honarable gentleman of the house of Congrass pleas for to Consider this and Wheather that your honnars think this to Coraspond acording To the Laws of Nations pleas for to Concidder Gentleman that thare Is Now Thousands of Amaracans Both of Black & white whitch Is Now In the British dominions and prisseners of war. Gentlemen when the head Marsel was hear at Cou[r]t thay used us with the Greatest Siveility & this was ondley whilst that the marshal was hear But as Soon as he was gon Thay Bagan for to alter thare Cours of yousedg to us & Sent us Down to this Island whare that they have Even for bid a Letter for To pass from us for fear that we Shall Blow Them In thare Rhogaray.
        Sirs your honnars gentleman Theas people all thay Think & Say that we are Now In North Carolina & that thay have Nouthing To do with the pressadent Nor that Thay No Nouthing about the Laws of the united States Nor Do they Care & & &.
        Sirs We Are your Most obeadeants prisseners of War Now on an Island a Bout 20 or 30 miles Below Wilmington North Carolina This Deberty Marsel By what we Can find out he Is Bribed for to do this By the Inhabatants of the place.
        Sirs this Vessel that those men have Sarved In Is the Gun Boat No. 147 Cap Evens Comadore Gultare.
      